                3:19-cr-30061-SEM-TSH # 50   Page 1 of 10
                                                                                 E-FILED
                                                       Friday, 11 June, 2021 11:40:59 AM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                Plaintiff,            )
                                      )
     v.                               )      Case No. 19-cr-30061
                                      )
DEVIN LAWTON,                    )
                                      )
                Defendant.            )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court are Defendant Devin Lawton’s pro se motion

(d/e 40) and amended motion for compassionate release (d/e 46)

requesting a reduction in her term of imprisonment pursuant to 18

U.S.C. § 3582(c)(1)(A). For the reasons set forth below, the motions

are GRANTED.

                             I. BACKGROUND

      On September 3, 2020, pursuant to a written plea agreement,

Defendant Devin Lawton pled guilty to a one-count Indictment for

possession with intent to distribute fifty grams or more of actual

methamphetamine, in violation of in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(A). In the plea agreement, the parties agreed


                              Page 1 of 10
                3:19-cr-30061-SEM-TSH # 50   Page 2 of 10




that the appropriate sentence was an 87-month term of

imprisonment. On January 8, 2021, the Court sentenced

Defendant to 87 months’ imprisonment and a 5-year term of

supervised release. Defendant is currently serving her sentence at

FCI Pekin, and she has a projected release date of January 16,

2016.

     On March 15, 2021, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 36. On March 18, 2021, following the appointment of the

Federal Public Defender’s Office to represent Defendant, Defendant

filed a Motion to Voluntarily Dismiss so she could exhaust her

administrative remedies. See d/e 38. Defendant filed a second pro

se motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A) on April 23, 2021. See d/e 39. Because Defendant

did not address the issue of exhaustion, the Court denied the

motion.

     On May 5, 2021, Defendant filed this third pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 40. On May 24, 2021, following the appointment of the Federal

Public Defender’s Office to represent Defendant, an Amended


                            Page 2 of 10
                   3:19-cr-30061-SEM-TSH # 50   Page 3 of 10




Motion for Compassionate Release was filed. See d/e 46.

Defendant argues that her urinary medical issue and losing her

parental rights to her daughter amount to extraordinary and

compelling reasons warranting a reducing in her sentence.

     On May 26, 2021, the Government filed a response opposing

Defendant’s motion. See d/e 49. The Government argues that

Defendant has not established extraordinary and compelling

reasons to warrant a reduction in her sentence and the factors set

forth in 18 U.S.C. § 3553(a) do not warrant release.

                              II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C.

§ 3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the


                               Page 3 of 10
                3:19-cr-30061-SEM-TSH # 50   Page 4 of 10




Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A). The Seventh Circuit has held that the

exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A) “is a mandatory

claim-processing rule and therefore must be enforced when



                            Page 4 of 10
                   3:19-cr-30061-SEM-TSH # 50   Page 5 of 10




properly invoked.” United States v. Sanford, 986 F.3d 779, 782

(7th Cir. 2021).

     In this case, Defendant argues that she submitted a request to

the warden of his facility on March 18, 2021, which is more than 30

days ago. See d/e 46, p. 5. Additionally, the U.S. Probation Office

received documents from BOP that indicate Defendant made a

request for a sentence reduction with the warden at FMC Lexington,

which was denied. See d/e 44, p. 5. The Government did not raise

exhaustion in its Response. See Response, d/e 49. As such, the

argument is waived. Therefore, the Court finds that Defendant has

met the 30-day requirement pursuant to 18 U.S.C. § 3582(c)(1)(A).

     The Court must consider whether “extraordinary and

compelling reasons warrant such a reduction” and whether a

reduction is “consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

     Ms. Lawton is a 43-year-old female who has been suffering

from a prolapsed bladder with kidney stones. An old ureteral stint

has migrated into her bladder and pushed a four-centimeter kidney

stone along with, causing significant pain and discomfort. She

alleges that the BOP is not sufficiently and promptly addressing her


                               Page 5 of 10
                3:19-cr-30061-SEM-TSH # 50   Page 6 of 10




medical condition. Ms. Lawton also has a four-year old daughter

and the state of Illinois has filed a Petition to Terminate Parental

Custody.

     Ms. Lawton’s medical condition is serious. While, it is not life

threatening, she has been in pain and in need of surgery for

months. Ms. Lawton’s medical treatment while in custody has

moved along at an alarmingly slow pace; Ms. Lawton does not

appear to be receiving her anywhere near the speed and level

treatment that she would otherwise be able to receive were she not

imprisoned. Her last appointment was scheduled for June 2, 2021,

but was cancelled by the BOP.

     Moreover, by remaining incarcerated, Ms. Lawton will likely

lose her parental rights and her four-year old child will grow up in

state custody. At the time of sentencing, it was believed that Ms.

Lawton’s step-parents would be able to adopt her daughter, but

that plan has fallen through. Other district courts have similarly

found that the prospect of termination of parental rights—and a

child growing up in state custody—absent the release of a

defendant can qualify as extraordinary and compelling

circumstances. See, e.g., United States v. Murray, No. 1:15-CR-


                             Page 6 of 10
                  3:19-cr-30061-SEM-TSH # 50    Page 7 of 10




00153, 2021 WL 795451 (S.D. Ind. Mar. 2, 2021); and United

States v. Fortson, No. 1:18-CR-00063, 2020 WL 3963729 (S.D. Ind.

July 13, 2020). Moreover, the “death or incapacitation of the

caregiver of the defendant’s minor child” has been deemed by the

Sentencing Guidelines as an extraordinary and compelling

circumstance. See U.S.S.G. § 1B1.13, Application Note 1(C).1 Here,

while no caregiver as died or been incapacitated, there simply is no

other available caregiver to save her daughter from state custody.

Ms. Lawton will lose her parental rights this month if she is not

released. Ms. Lawton, however, is committed to providing a safe

and nurturing home for her daughter.

      The Court finds that Ms. Lawton’s medical condition combined

with the impeding termination of her parental rights if she is not

released qualifies as extraordinary and compelling circumstances.

      The Court must also reconsider the factors set out in 18

U.S.C. § 3553(a). Defendant is currently serving an 87-month term

of imprisonment. Defendant has only served 22 percent of her


1 Section 1B1.13 of the Sentencing Guidelines has not been amended to reflect
the First Step Act’s amendment to 18 U.S.C. § 3582(c)(1)(A). As it stands,
§ 1B1.13 refers to a reduction “upon the motion of the Director of the Bureau
of Prisoners.” No policy statement provides guidance for when a defendant files
a motion. Nevertheless, the Court considers § 1B1.13.

                                Page 7 of 10
                3:19-cr-30061-SEM-TSH # 50   Page 8 of 10




sentence. Defendant’s projected release date is January 16, 2026.

Ms. Lawton was sentenced pursuant to a negotiated plea agreement

that was below the mandatory minimum. Since being incarcerated,

Defendant has not committed any disciplinary infractions.

Defendant has participated in educational programming and earned

six certificates. The Court has reconsidered the factors in § 3553(a)

and concludes that they entitle Defendant to compassionate

release.

     The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G.

§ 1B1.13. The U.S. Probation Office has found Defendant’s

proposed release plan suitable. See d/e 51. If Defendant

quarantines herself at her new place of residence away from any

other household members, that will diminish the risk of spreading

the virus. Otherwise, the Court does not find that Defendant poses

a danger to the community.

     The Court, taking all the relevant facts into account, finds that

Defendant has established that there exist extraordinary and

compelling reasons that warrant a reduction in her term of

imprisonment, and the Court finds that compassionate release is


                             Page 8 of 10
                3:19-cr-30061-SEM-TSH # 50   Page 9 of 10




appropriate in this case.

                            III. CONCLUSION

     For the reasons set forth above, Defendant Devin Lawton’s

second pro se motion (d/e 40) and amended motion for

compassionate release (d/e 46) are GRANTED. The Court hereby

reduces Defendant’s term of imprisonment from 87 months to time

served plus 72 hours in order to allow BOP to test Defendant for

COVID-19 and for Defendant to arrange transportation.

     The Court modifies Defendant’s conditions of supervised

release to require Defendant to spend 12 months in home

confinement, with the first 14 days to be spent in isolation. The

home confinement shall start as soon as possible after his term of

supervised release begins. Defendant shall be monitored by

telephonic monitoring as approved by the United States Probation

Office. However, Ms. Lawton is expressly permitted to leave the

house to seek medical treatment, so long as she informs her

Probation Officer of her appointments. Ms. Lawton is granted

permission to associate with Sherry Nelson. All other aspects of

Defendant’s sentence shall remain the same.

     The Bureau of Prisons is ORDERED to immediately test


                              Page 9 of 10
               3:19-cr-30061-SEM-TSH # 50   Page 10 of 10




Defendant for COVID-19. The Bureau of Prisons is also ORDERED

to release Defendant once she has tested negative for COVID-19.

The Clerk is DIRECTED to send a copy of this Opinion to FCI Pekin.

Defendant must self-quarantine for a period of 14 days beginning at

the time of her release, including while she travels from her BOP

facility to her new residence. Defendant shall travel to her new

residence in a vehicle with three-row seating that allows her to

follow the CDC’s social distancing guidelines, which include staying

at least six feet from others and wearing a face mask and gloves.



ENTER: June 11, 2021


                                s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                           Page 10 of 10
